Cole, J.
This suit is instituted upon a note payable to the order of the secretary of the plaintiff.
It appears that the consideration of the note was for three shares of the stock • of the company.
It is contended that the Legislature of Louisiana cannot authorize a corporation to carry on business solely and exclusively in another sovereign State, and further, that the formalities of law were not all followed in the organization of the company.
These objections, if valid, cannot be successfully urged- by the defendant.
He has become a stockholder in the company, and has thus held it out to the world as a legally incorporated company, and has thus partly added to the credit of the company, and enabled it to make purchases for its benefit. He cannot now, by such objections, refuse to pay his note for stock, for it was on the faith of his note, and notes of a similar character, that the public may have been induced to credit the company.
Judgment affirmed, with costs.